Citation Nr: 1003265	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-09 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD), and, if so, whether service 
connection for PTSD is warranted.  

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issue of entitlement to service connection for a 
psychiatric disability other than PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in an 
unappealed August 2004 rating decision.  

2.  Evidence added to the record since the August 2004 rating 
decision, in which the RO denied service connection for PTSD, 
raises a reasonable possibility of substantiating a claim for 
service connection for PTSD.  

3.  The Veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The August 2004 rating decision in which the RO denied 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence having been submitted since the 
August 2004 rating decision, the criteria to reopen the claim 
for service connection for PTSD have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

In this case, the Board reopens a claim for entitlement to 
service connection for PTSD, denies service connection for 
PTSD, and remands the issue of whether service connection is 
warranted for a disability resulting from a psychiatric 
disease other than PTSD.  Because the Veteran has appealed 
the April 2006 decision denying his claim for service 
connection for a disability arising from a psychiatric 
disease, the Board has jurisdiction to address all questions 
of law and fact involved in that claim.  38 U.S.C.A. 
§ 7104(a); Clemons v. Shinseki, 23 Vet App. 1 (2009).  
Because entitlement to service connection for PTSD had been 
finally decided prior to the filing of the claim that gave 
rise to the April 2006 decision, the Board must determine 
whether new and material evidence has been submitted to 
reopen the issue of whether service connection is warranted 
for PTSD.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  
The Board also decides the merits of whether service 
connection is warranted for PTSD because to do so would not 
result in unfair prejudice the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In that regard, the RO found 
that the evidence submitted since the final denial of the 
Veteran's claim did not rise to the level of material 
evidence on the question of whether the Veteran had PTSD; 
effectively finding that the evidence did not tend to show 
that the Veteran has had PTSD.  The Board reopens the claim 
based on that same evidence, and then determines that the 
Veteran's report of a diagnosis of PTSD is not credible and 
denies on the claim.  Hence, the Veteran is not prejudiced by 
the Board deciding the merits of the claim even though the RO 
did not reopen the claim.   



Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV).  Id., see also 38 C.F.R.  § 4.125(a) (2009).

The Veteran first filed a claim for service connection for 
PTSD in April 2004.  In an August 2004 rating decision the RO 
denied the claim because the Veteran had not been diagnosed 
with PTSD.  That same month the RO sent a letter to the 
Veteran informing him of that decision along with a copy of 
the decision and of his appellate rights.  The Veteran did 
not initiate an appeal of that decision within one year so 
the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
of not reviewing the merits of a finally denied claim is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009). 

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Rather, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

During a May 2007 hearing before a Decision Review Officer 
(DRO) the Veteran testified that he had been diagnosed with 
PTSD two years earlier by a physician who treated him in the 
sleep clinic.  May 2007 DRO hearing transcript at 7.  This 
evidence is new and, assuming its credibility for the 
purposes of reopening the claim, raises a reasonable 
possibility of substantiating the claim.  Hence, the claim is 
reopened.  

Although the Board must take evidence as credible for the 
purposes of reopening a finally denied claim, it is the 
Board's duty to consider the credibility of and weight to be 
assigned to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Buchanan v. Nicholson, 451 F.3d 1331, 1336-
37 (Fed. Cir. 2006).  

The Veteran's report of a diagnosis of PTSD is not credible.  
The Veteran has not been diagnosed with PTSD.  Rather, there 
are history reports of PTSD that derive from the Veteran's 
statements.  In other words, the record shows that he has 
informed VA practitioners that he had been diagnosed with 
PTSD and those practitioners have recorded those reports by 
the Veteran.  

For example, the May 2007 VA treatment notes include the 
statement that the Veteran was diagnosed with PTSD at the 
sleep clinic.  This is no more than a report deriving solely 
from the Veteran.  If it were more than that the Board would 
expect to see the sleep clinic notes that included the 
diagnosis of PTSD.  There are no such notes in the record.  
Indeed, there are no notes from a sleep clinic in the record.  

A September 2006 VA assessment to determine if the Veteran 
should be accepted for a compensated work program includes 
the notation as follows:  "other dysfunctions of sleep 
stages or arousal from sleep - rule out sleep apnea - has 
problems staying awake; broken teeth) / psychiatric 
(including PTSD, psychiatric disorder NOS [not otherwise 
specified], schizophrenia and depression per patient's 
report;" (original all in upper case).  This is a report of 
PTSD as related by the Veteran.  It is not a diagnosis of 
PTSD by a competent mental health professional, based on 
examination.  

A November 2005 VA treatment note signed by a staff nurse 
also mentions PTSD.  This note documents that the Veteran was 
seen by VA outreach staff and completed an "X-form."  This 
note includes an entry for psychiatric problems (past 
hospitalizations) as "list: PTSD and schizophrenia;" 
(original all in upper case).  Clear to the Board is that 
this report is derived from the Veteran's reports.  This 
determination by the Board is based on the fact that all of 
the other information in this report is of the type that 
could have come only from the Veteran's report, such as the 
frequency of his drug use, how long he had been homeless, and 
where he stayed the previous night.  

More evidence that this is not based on anything other than 
the Veteran's report to the outreach staff is that the notes 
from the previous VA hospitalization, in 2004, not only did 
not include a diagnosis of PTSD but, an entry from April 
2004,  provided a finding that the Veteran did not meet the 
DSM-IV criteria for PTSD.  

Also reviewed by the Board is an entry from August 2005 which 
indicates, under a PTSD SCREEN heading, that the Veteran did 
not have a previous diagnosis of PTSD.  There are three other 
questions which the Veteran answered "yes".  These were as 
follows:  

Have you ever had any experience that was so frightening, 
horrible, or upsetting that, in the past month, you:  (1) 
Have had any nightmares about it or though about it when you 
did not want to?  (2) Tried hard not to think about it; went 
out of your way to avoid situations that remind you of it?  
(3) Were constantly on guard, watchful, or easily startled?  
(4) Felt numb or detached from others, activities, or your 
surroundings?  This is followed by a PTSD screen positive 
score equal to 4.  

This screening result is not a diagnosis of PTSD under the 
DSM-IV.  It is no more than what it states on its face - a 
score for a set of set of screening questions.  Given that 
there are treatment records both before and after this entry, 
the Board finds that this is not evidence that the Veteran 
may have PTSD.  

The Board finds that the record does not contain any 
diagnosis of PTSD.  This finding by the Board includes that 
there is no diagnosis by a physician treating him in a sleep 
clinic.  In July 2005 the Veteran was prescribed Trazodone 
for treatment of insomnia by a staff physician, as documented 
in a mental health attending note.  This followed 
recommendations to reduce his caffeine intake and a mention 
of cocaine use.  There is no mention of PTSD.  Although the 
Veteran has testified that he was diagnosed with PTSD in the 
sleep clinic by the physician who prescribed "nightmare 
medicine", this is contradicted by the record.  As between 
the Veteran's report of a diagnosis and the treatment records 
the Board finds the treatment records more probative as to 
whether the Veteran has been diagnosed with PTSD.  This is 
because the Veteran alleges as his source of this diagnosis 
the very records which contradict his testimony.  The 
Veteran's account of a diagnosis is not credible.  

In any event, the Board finds that even if the Veteran has 
been found to have PTSD at some point in the claim by a 
health care provider, the most probative evidence in this 
case (as cited above) clearly indicates that the Veteran does 
not have PTSD at this time, providing highly probative 
evidence against this claim, outweighing the Veteran's 
statements. 

The Board finds that the Veteran, as a lay person, lacks the 
ability to render a diagnosis of PTSD or to distinguish one 
psychiatric condition from another because these are complex 
matters which require expertise in the area of psychiatric 
disease and diagnoses to make such determinations.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

As just explained, the Veteran has been found to not have 
PTSD and has never been diagnosed with PTSD.  Hence, his 
appeal must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran that service connection had previously been denied 
for PTSD, the basis of that denial, the requirement of new 
and material evidence to reopen the claim, and the definition 
of new and material evidence.  This letter also informed the 
evidence needed to substantiate his claim for service 
connection for PTSD if the claim was reopened and of his and 
VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and service treatment records are associated with the 
claims file.  The Veteran was not afforded a VA examination 
in this case.  However, as there is no competent evidence 
that the Veteran has PTSD, but there is competent evidence 
that he does not have PTSD, VA has no duty to provide a 
medical examination.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim for service connection for PTSD is reopened.  

Service connection for PTSD is denied.  


REMAND

VA treatment records contain psychiatric diagnoses other than 
PTSD.  For example, a May 2004 treatment note includes that 
the Veteran had a DSM-IV Axis one diagnosis of psychosis - 
not otherwise specified; another May 2004 treatment note 
includes that the Veteran was recently admitted as an 
inpatient for psychiatric treatment and suffered from 
paranoid schizophrenia; a June 2005 treatment note includes 
that the Veteran most likely had substance induced psychosis; 
a May 2007 treatment note includes an assessment of recurrent 
major depression.  

Although the Veteran identified PTSD in his November 2005 
claim, under these facts his claim is not limited to that 
diagnosis but rather is a claim for a mental disability 
whatever the diagnosis.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Under facts similar to the instant case, the 
Court explained as follows:  

Although the appellant's claim identifies 
PTSD without more, it cannot be a claim 
limited to that diagnosis, but must 
rather be considered a claim for any 
mental disability that may reasonably be 
encompassed by several factors including: 
the claimant's description of the claim; 
the symptoms the claimant describes; and 
the information the claimant submits or 
that the Secretary obtains in support of 
the claim.  Reasonably, the appellant did 
not file a claim to receive benefits for 
a particular diagnosis, but for the 
affliction his mental condition, whatever 
that is, causes him.  

As in Clemons, the Veteran's claim for psychiatric disability 
was construed too narrowly below and thus not properly 
adjudicated.  

On remand, the AMC/RO must decide whether service connection 
is warranted for disability resulting from psychiatric 
disease other than PTSD, whatever the particular properly 
diagnosed psychiatric disease.  

Additionally, on remand the AMC/RO must send the Veteran a 
VCAA notice letter as to the general notice required for a 
service connection claim; such notice not to be limited to a 
claim for service connection for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a letter providing him with 
notice of the evidence needed to 
substantiate a claim for service 
connection and his and VA's respective 
duties in obtaining evidence, as required 
by 38 U.S.C.A. § 5103(a).  

2.  Adjudicate the Veteran's claim for 
service connection for disability 
resulting from a psychiatric disease other 
than PTSD.  If the benefit sought is not 
granted in full provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


